DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godin et al (US 6,561,105) in view of Sjostrom (US 3,307,718).
Godin et al discloses the front end of a railway vehicle. It is inherent that a railway vehicle is defined as a plurality of cars placed one behind the other in a longitudinal direction of travel. Railway vehicles are also, by definition, supported by a plurality of bogies on each car. The railway vehicle of Godin et al is comprised of a first collision energy absorbing system and a second collision energy absorbing system both at the front end of the car adjacent to the driver’s cabin of the train. The first and second absorbing systems include a plurality of deformation modules 7, 8 which deform under the pressure of a collision in a longitudinal direction. Lower absorbing members are mounted to a cross beam 1a parallel to a tubular coupler 13 that also absorbs shock from an adjacent train car when coupling, or collision. Upper absorbers 7 are installed in the cabin frame, as shown in figures 3 and 4 and are in contact with the protective shield 9 of the vehicle. The absorbers, as with many components, are removable so as to replace or repair the absorbers. 

Godin et al discloses the front end of a railway vehicle as described above. However, Godin et al does not show the rail vehicle to be a power car and a plurality of cars one behind the other and supported by wheeled bogies. While this is an inherent construction of a railway car and consist, it would have been obvious to one of ordinary skill in the art to have interpreted a train, like that of Godin et al, to have a power car and bogies as evidenced by the train of Sjostrom. Sjostrom discloses a train having a locomotive 11 and a series of rail cars 12a, 12b, 12c and all of the cars are supported by wheeled bogies and it would have been obvious to one of ordinary skill in the art to come to the expected result that a train, like that recited by Godin et al, would be manufactured in the same manner as a train, like that of Sjostrom.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed February 22, 20121 have been fully considered but they are not persuasive. Applicant argues that the [prior art references described above would not be obvious to combine to read on the instant claims. It appears the Applicant is making a literal combination between the two references when the prior art of Sjostrom has been used to show the arrangement of a series of cars coupled together to form a railroad consist of cars as well as an embodiment where the bodies of the cars are supported by a common bogie as shown in figure 3. The prior art of Godin shows a locomotive with an energy absorbing structure and it is well known in the art that locomotives are mirrored with couplers and energy absorption structures installed at both ends of the cars and therefore would connect with a subsequent car by way of the coupler and energy absorption assembly. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al (US 2004/0040463), Koudolo et al (US 9,205,847), Prockat et al (US 8,839,722) and Kwon et al (US 8,141,497) all disclose various types of shock absorbing assemblies for railway vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
April 9, 2021